In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-21-00425-CV

DONNA PAYNE, INDIVIDUALLY AND              §   On Appeal from the 348th District Court
AS REPRESENTATIVE OF THE ESTATE
OF NEIL HARRAH, Appellant


V.                                         §   of Tarrant County (348-330474-21)
BNSF RAILWAY COMPANY,
(INDIVIDUALLY AND AS SUCCESSOR-IN
INTEREST TO THE BURLINGTON
NORTHERN & SANTA FE RAILWAY                §   July 14, 2022
COMPANY, ATCHISON AND QUINCY
RAILROAD COMPANY, BURLINGTON
NORTHERN, INC., AND BURLINGTON
NORTHERN RAILROAD COMPANY),
Appellee                                   §   Opinion by Justice Wallach


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.
      It is further ordered that Appellant Donna Payne, individually and as

representative of the Estate of Neil Harrah shall pay all of the costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Mike Wallach__________________
                                          Justice Mike Wallach